538 U.S. 991
BUSTILLO-DELGADOv.UNITED STATES.SALGADO-PEREZv.UNITED STATES.PEREDES-GONZALEZ AKA NAVA CORONA, AKA PAREDES-GONZALEZv.UNITED STATES.DACUNHA AKA ALVES DE LIMA,v.UNITED STATES.REYNA-RODRIGUEZv.UNITED STATES.JUAREZ-LOPEZ, AKA JUAREZv.UNITED STATES.GARCIA-LOPEZv.UNITED STATES.QUILANTAN-BROUSSARDv.UNITED STATES. andMARTINEZ-REYESv.UNITED STATES.
No. 02-9496.
Supreme Court of United States.
April 21, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.


2
C. A. 5th Cir. Certiorari denied. Reported below: 54 Fed. Appx. 794 (first judgment), 796 (ninth judgment), 797 (fifth, sixth, and eighth judgments), and 798 (second, third, fourth, and seventh judgments).